Citation Nr: 1616514	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post total right knee replacement, since August 1, 2012.

2.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1972 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2008 and July 2011 by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, among other things, granted a separate rating for removal of semilunar cartilage of the right knee, denied an increased rating for osteoarthritis for osteoarthritis of the right knee prior to June 7, 2011, and remanded the issues on appeal for additional development in November 2012.  The issues were remanded again in March 2014.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's status post total right knee replacement since August 1, 2012, is manifested by arthritis with limitation of motion, but no more than flexion limited to 75 degrees.

2.  The evidence demonstrates that the Veteran's left knee osteoarthritis is manifested by arthritis with limitation of motion, but no more than flexion limited to 70 degrees.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for status post total right knee replacement since August 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5260 (2015).

2.  The criteria for an initial rating in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in April 2008.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  There is no indication that the Veteran or his representative did not understand the issues or what evidence would help substantiate the claims.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.  

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Codes 5010, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Diagnostic Code 5055, which governs knee replacement (prosthesis), provides for a 100 percent rating for one year after implantation of the prosthesis.  The 100 percent rating for one year following implantation of the prosthesis will commence after the initial grant of the one month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  Following the one year period, the residuals of a knee replacement are rated 60 percent rating where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, or 5262.  The minimum rating for a prosthetic knee replacement is 30 percent.  38 C.F.R. § 4.71a (2015).  

Diagnostic Codes 5256 applies to ankylosis of the knee, and provides a 40 percent rating for extremely unfavorable ankylosis in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion between 20 degrees and 45 degrees; and, a maximum 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability. 

Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  

Diagnostic Code 5262 provides a 40 percent rating for impairment of the tibia and fibula with nonunion, loose motion, and requiring a brace; 30 percent with malunion and marked knee or ankle disability; 20 percent with malunion and moderate knee or ankle disability; and 10 percent with malunion and slight knee or ankle disability.  

Under certain circumstances, a knee disability may receive separate ratings based on evidence showing limitation of motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261) or instability (Code 5257, 5262, and 5263).  See VAOPGCPREC 9- 2004 (September 17, 2004) and VAOPGCPREC 23-97 (July 1, 1997).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).


a) Right knee Disability Since August 1, 2012

As noted in the Introduction section above, the Veteran's claims for increased or separate ratings associated with his service-connected right knee disability prior to August 1, 2012, have been addressed by prior determinations not presently before the Board on appeal.  Records show the Veteran underwent a right total knee arthroplasty in June 2011 and that a 100 percent rating was assigned effective until July 31, 2012.  

In statements and testimony in support of his appeal the Veteran asserted, in essence, that his right knee disability was more severely impaired than indicated by the present 30 percent rating.  At his hearing in April 2014 he testified that he had been told his right leg was a quarter of an inch shorter that the left.  He also reported having locking, popping, cracking, and grinding in the knee.

The pertinent medical evidence of record includes a January 2013 VA examination report which noted the Veteran stated his knee pain had increased over the previous year with flare-ups of pain approximately three times per month lasting about one day.  The diagnoses included right knee degenerative joint disease status post right knee replacement.  Range of motion studies revealed right knee extension to 0 degrees and flexion to 115 degrees with no objective evidence of painful motion.  Post repetitive motion testing revealed extension to 0 degrees and flexion to 125 degrees.  There was no additional limitation in range of motion following repetitive-use testing, but there was functional loss or functional impairment due to pain on movement and stiffness.  Muscle strength testing was normal to flexion and extension.  Joint stability tests revealed medial-lateral instability.  There was no evidence of recurrent patellar subluxation or dislocation.  It was noted the Veteran used a cane for ambulation and used braces on each knee.  X-ray studies revealed arthritis, but no evidence of patellar subluxation.  The examiner found the bilateral knee disorders limited physical work activities and recommended no excessive squatting, no lifting or carrying more than 30 pounds, and no excessive walking.  It was noted that he could perform sedentary work with accommodations to avoid prolonged sitting.  Pain during flare-ups were also believed to significantly limit functional ability.  
An April 2013 private treatment record noted that the Veteran had undergone several cortisone injections to the knees.  Strength was 5/5 on the right.  There was full extension of the right knee with 90 degrees of flexion.  McMurray's testing was positive.  No instability of the knee was endorsed or observed.  The diagnoses included status post right total knee replacement.

VA examination in August 2013 noted that since his surgery in June 2011 the Veteran had participated in physical therapy and taken medication for his right knee pain.  It was noted he reported flare-ups of pain and stiffness at few time per year which lasted from one to two days.  He described having a moderate impairment during flare-ups.  Range of motion studies revealed right knee extension to 0 degrees with no objective evidence of painful motion and flexion to 100 degrees with objective evidence of painful motion at 75 degrees.  Post repetitive motion testing revealed extension to 0 degrees and flexion to 100 degrees.  There was no additional limitation in range of motion following repetitive-use testing, but there was functional loss or functional impairment due to less movement than normal, pain on movement, and swelling.  

It was noted that there would be a moderate increase in loss of range of motion with flare-ups due to pain, but that it could not be expressed in degrees after repeated use as the range of motion could not be replicated.  Muscle strength testing revealed active movement against some resistance to flexion and normal to flexion and extension.  Joint stability tests revealed normal knees.  There was no evidence of recurrent patellar subluxation or dislocation.  It was also noted that the Veteran used crutches constantly as a normal mode of locomotion.  X-ray studies revealed arthritis, but no evidence of patellar subluxation.  The examiner found the knee disability impacted the ability to work with limitations including no lifting, walking at one time to a quarter of a mile, walking during an eight hour day to one mile, sitting or standing at one time of 10 minutes, and sitting or standing during an eight hour day of one hour.  An August 2013 MRI scan revealed status post right total knee arthroplasty with intact hardware.  No acute osseous abnormalities were identified.

VA examination in May 2014 included a diagnosis of right knee degenerative joint disease, status post total knee replacement.  It was noted that the Veteran reported his knees popped when he goes to stand and that he was limited in his ability to squat.  He estimated his pain as eight on a ten point scale.  He described moderate daily right knee discomfort.  He noted a history of the knee giving out.  The examiner noted that additional range of motion loss due to pain on use or during flare-ups could not be objectively quantified.  Range of motion studies revealed the knee could not be fully extended with extension to five degrees, but with no objective evidence of painful motion.  Flexion was to 85 degrees with no objective evidence of painful motion.  Post repetitive motion testing revealed extension to 5 degrees and flexion to 85 degrees.  

There was no additional limitation in range of motion following repetitive-use testing, but there was functional loss or functional impairment due to less movement than normal and pain on movement.  Muscle strength was normal to flexion and extension.  Joint stability tests revealed normal knees.  There was no evidence of recurrent patellar subluxation or dislocation.  It was also noted the Veteran used crutches constantly as a normal mode of locomotion.  X-ray studies revealed arthritis, but no evidence of patellar subluxation.  The examiner found there was no evidence of ankylosis or instability.  It was further noted that his bilateral knee disorders would limit heavy lifting and carrying, repetitive squatting, and prolonged walking, but did not appear to limit sedentary work.  

Based upon the evidence of record, the Board finds the Veteran's service-connected status post total right knee replacement since August 1, 2012, is manifested by arthritis with no more than flexion limited to 75 degrees.  The present 30 percent rating is the minimum rating to be assigned under Diagnostic Code 5055.  The persuasive evidence demonstrates no chronic residuals consisting of painful motion or weakness in the right extremity that was considered to be severe.  There is also no evidence of ankylosis or a tibia or fibula impairment.  Nor is there any evidence of a limitation of leg extension to 10 degrees warranting a separate compensable rating under Diagnostic Code 5261.  Range of motions studies upon VA examinations are shown to have adequately considered pain and functional loss due to other factors.  
The Board has not overlooked the fact that the Veteran experiences pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned examinations.  The evidence is not indicative of a more severe disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  

Recognition is given to the January 2103 examination that showed mild instability of the right knee.  However, the August 2013 VA examination clearly noted that joint stability testing was normal.  There was similarly no instability detected on an examination in May 2014.  There was also no indication of instability in the April 2013 private examination report.  In short, the findings of the January 2013 examination are inconsistent with the remaining records.  It is also telling that the Veteran didn't even complain of instability when he was seen three months later in April 2013.  The totality of the evidence does not support the assignment of a separate compensable rating under Diagnostic Code 5257.

The Veteran has also testified that his right leg was a quarter of an inch shorter that the left.  The Board notes, however, that additional separate compensation is assigned only for leg shortening greater than one and a quarter inches.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2015).

The Board acknowledges that the Veteran is competent to report symptoms of his knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected right knee disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, a schedular rating in excess of 30 percent for the service-connected status post total right knee replacement since August 1, 2012, disability must be denied.

a) Left Knee Disability

Service connection was established for left knee osteoarthritis in November 2008 and a 10 percent rating was assigned from the date of receipt of the claim on March 11, 2008.  In subsequent statements and testimony in support of his appeal the Veteran reported that he had a very large knot on his left knee, that the knee had given out several times, and that he was unable to squat.  At his April 2014 hearing he testified that he had received cortisone injections to the left knee and that he had been told he may need a total left knee replacement within the next year or so.  

The pertinent VA treatment records include an August 2007 MRI of the left knee noting chronic degenerative changes with hypertrophic spurring at the margins of the tibiofemoral joint and at the superior aspect of the patella.  There was tendinosis in the quadriceps tendon just above the patella.  There was no evidence of internal derangement.  

VA examination in September 2008 revealed no obvious swelling, erythema, or effusion to the left knee.  There was a palpable bone spur to the superior aspect of the knee joint.  Anterior drawer sign was positive and there was tenderness to varus and valgus strain.  McMurray's testing was negative.  There was some tenderness to joint line palpation.  Range of motion studies revealed active extension to 0 degrees and passive flexion to 90 degrees with additional active flexion to 140 degrees.  There was crepitation with active and passive motion.  There was no further limitation in range of motion with repetitive activity due to weakness, instability, fatigue, or lack of coordination.  The diagnoses included chronic left knee degenerative joint disease and hypertrophic spurring.

Private treatment records dated in January 2010 included a diagnosis of left knee internal derangement.  No addition information was provided.  VA treatment records dated in April 2010 noted MRI studies revealed moderate tricompartmental degenerative changes with no acute internal derangement.
On VA examination in April 2011 the Veteran complained of bilateral knee discomfort and endorsed pain, weakness, swelling, stiffness, and instability.  The examiner noted active left knee motion from 0 to 70 degrees with no objective evidence of pain with motion.  There was no additional limitation of motion with three repetitions of motion.  It was noted that flare-ups consisted of an increase in pain to ten on a ten point scale with increased activity and cold or moist weather approximately weekly, but did not indicate if both knees were affected.  The examiner further noted that examination revealed no evidence of warmth or effusion and that anterior and posterior drawer, Lachman's, and McMurray's testing was negative.  The knee was stable to varus and valgus stress.  Leg lengths were equal.  X-ray studies of the left knee in February 2011 were noted to have revealed smooth hypertrophic changes at the superior patella and moderate narrowing of the medial knee compartment with minimal degenerative change in the medial femoral condyle.  A diagnosis of bilateral knee osteoarthritis was provided.  It was the examiner's opinion that the Veteran's left knee disability was stable and had not increased in severity since 2008.

A January 2013 VA examination report noted the Veteran stated his knee pain had increased over the previous year with flare-ups of pain approximately three times per month lasting about one day.  The diagnoses included left knee degenerative joint disease.  Range of motion studies revealed extension to 0 degrees and flexion to 130 degrees with no objective evidence of painful motion.  Post repetitive motion testing revealed extension to 0 degrees and flexion to 130 degrees.  There was no additional limitation in range of motion following repetitive-use testing, but there was functional loss or functional impairment due to pain on movement and stiffness.  Muscle strength testing was normal to flexion and extension.  Joint stability tests to the left knee were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  It was noted the Veteran used a cane for ambulation and used braces on each knee.  X-ray studies revealed arthritis, but no evidence of patellar subluxation.  

An April 2013 private treatment record noted that the Veteran had undergone several cortisone injections to the knees, including to the left knee in January 2012 and March 2013.  It was noted that strength was 4/5 on the left.  There was full extension and 95 degrees of flexion.  There was crepitus over the left knee with motion.  McMurray's testing was positive.  The diagnoses included degenerative changes of the left knee.

VA examination in August 2013 noted range of motion studies revealed left knee extension to 0 degrees with no objective evidence of painful motion and flexion to 120 degrees with objective evidence of painful motion at 100 degrees.  Post repetitive motion testing revealed extension to 0 degrees and flexion to 120 degrees.  There was no additional limitation in range of motion following repetitive-use testing, but there was functional loss or functional impairment due to less movement than normal, pain on movement, and swelling.  Muscle strength testing revealed active movement against some resistance to flexion and normal to flexion and extension.  Joint stability tests revealed normal knees.  There was no evidence of recurrent patellar subluxation or dislocation.  It was noted the Veteran used crutches constantly as a normal mode of locomotion.  X-ray studies revealed arthritis, but no evidence of patellar subluxation.  

VA examination in May 2014 included a diagnosis of left knee degenerative joint disease.  It was noted that the Veteran reported his knees popped when he goes to stand and that he was limited in his ability to squat.  He estimated his pain as seven on a ten point scale.  He described occasional left knee discomfort.  He noted a history of the knee giving out and the left knee locking up on stairs.  The examiner noted that additional range of motion loss due to pain on use or during flare-ups could not be objectively quantified.  Range of motion studies revealed the knee could not be fully extended with extension to five degrees, but that there was no objective evidence of painful motion.  Flexion was to 90 degrees with no objective evidence of painful motion.  Post repetitive motion testing revealed extension to five degrees and flexion to 90 degrees.  There was no additional limitation in range of motion following repetitive-use testing, but there was functional loss or functional impairment due to less movement than normal and pain on movement.  Muscle strength was normal to flexion and extension.  Joint stability tests revealed normal knees.  There was no evidence of recurrent patellar subluxation or dislocation.  It was noted the Veteran used crutches constantly as a normal mode of locomotion.  X-ray studies revealed arthritis and left mild patellofemoral arthropathy, but no evidence of patellar subluxation.  The examiner found there was no evidence of ankylosis or instability.  It was further noted that his bilateral knee disorders would limit heavy lifting and carrying, repetitive squatting, and prolonged walking, but did not appear to limit sedentary work.  

Based upon the evidence of record, the Board finds the Veteran's service-connected left knee osteoarthritis is manifested by arthritis with no more than flexion limited to 70 degrees.  There is no evidence of a limitation of leg extension to 10 degrees warranting separate compensable rating under Diagnostic Code 5261.  Range of motions studies upon VA examinations are shown to have adequately considered pain and functional loss due to other factors.  The evidence is not indicative of a more severe disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  

The Board acknowledges that the Veteran is competent to report symptoms of a large knot, painful motion, instability, and locking, but that the overall medical evidence demonstrates no leg flexion limited to 30 degrees and that VA examiners found no evidence of instability.  Nor is there any medical evidence of dislocated semilunar cartilage or any additional disability due to a large knot to the left knee.  Although a April 2013 private treatment report noted findings including a positive McMurray's sign, the subsequent August 2013 and May 2014 VA examinations are found to be persuasive.  The Board notes that the examiners are shown to have conducted thorough examinations and to have reviewed X-ray studies that revealed no evidence of patellar subluxation.  Therefore, a schedular rating in excess of 10 percent for left knee osteoarthritis must be denied.

Finally, the Board notes that a December 2013 rating decision established service connection a residual right knee scar.

Other Considerations

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners clearly noted the Veteran's manifest symptoms and impairment due to these service-connected disabilities, and the Veteran's statements asserting that he was unemployable due to his service-connected disabilities have been adequately addressed by the award of a TDIU.  The overall evidence of record, however, does not demonstrate that the schedular evaluations at issue are inadequate.  In fact, the May 2014 VA examiner specifically found that his bilateral knee disorders did not appear to limit sedentary work.

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.

A September 2014 rating decision granted entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).   There is no indication that additional special monthly compensation consideration is warranted at this time.


ORDER

Entitlement to a rating in excess of 30 percent for status post total right knee replacement, since August 1, 2012, is denied.

Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


